DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered. 
Claim Status
An amendment, filed 1/11/2021, is acknowledged.  Claims 1 and 25-26 are amended; Claims 8-9 are canceled.  No new matter is added.  Claims 1-5, 7, and 10-27 are currently pending.
The rejection of Claims 25-26 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.	 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 10-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imasato et al. (US 5127951)(previously cited) in view of Haas et al. (US 2009/0214378)(previously cited).
With respect to Claims 1-5, 7 and 18-20, Imasato teaches a method of forming a metal powder, the method comprising milling an aluminum powder to obtain a powder with particles having controlled surface area properties in order to enhance the reflectivity of the powder. (col. 2, ln. 41-52).  In particular, Imasato is drawn to a method which results in increasing the surface area of a metal powder, wherein the powder is also controlled to obtain a desired level of flakiness, and is therefore interpreted to represent a “flake” metal powder.  It is further noted that the term “flake powder” is not defined by the claims.  Thus, the specific shape or attributes of the powder are not limited as long as the powder may be categorized as a “flake powder.”
Specifically, Imasato teaches a method comprising charging an agitator mill (i.e. attritor mill) with an aluminum powder and grinding balls (i.e. milling media) having an average diameter of 3.2 mm (0.32 mm) or less, milling at an average kinetic energy of 10-6 Joules or less (10 ergs or less), preferably 10-9  to 10-6 Joules (0.01 to 10 ergs), to obtain a milled flake powder with high reflectivity. (col. 3, ln. 53 to col. 4, ln. 12; col. 5, ln. 37-67; col. 6, ln. 37 to col. 7, ln. 19).  Thus, Imasato teaches a method 
Finally, Imasato teaches making a milled aluminum flake powder with increased surface area and a preferred average particle size (D50) of 5-25 microns (col. 5, ln. 1-17); however, the reference is silent as to a method of milling a metal flake powder comprising tantalum or niobium and wherein the particular metallic impurity content in the powder (claims 18-20).
Haas teaches a method of making valve metal powders, including aluminum and tantalum powders with a large specific surface useful for capacitors, wherein the powders have an average particle size D50 of 15-80 microns. (para. 1, 26-27, 37).  Haas further teaches that preferred tantalum powders are extremely pure as impurities can negatively influence the properties of the material for use as a capacitor material and teaches that the tantalum powder comprises less than 25 ppm total of iron, chromium and nickel, preferably less than 15 ppm, falling within the claimed ranges. (para. 39).  
Imasato and Haas are both drawn to methods comprising metal powders, such as aluminum, having overlapping particle size and having increased surface area.  Therefore, although Imasato is not drawn to the production of capacitors, McKay and Haas are drawn to the same problem of forming metal powders comprising substantially the same particle size and exhibiting increased surface area.
It would have been obvious to one of ordinary skill in the art to apply the method of increasing the surface area of a metal powder as taught by Imasato to another metal, including tantalum, as taught by Haas, with a predictable result of obtaining a milled powder with increased surface area.  As taught 
Additionally, it would have been obvious to one of ordinary skill in the art to modify the method of Imasato in view of Haas, to select a tantalum powder comprising less than 25 ppm total of iron, chromium and nickel, as taught by Hass, in order to improve the properties of the tantalum powder for use as a capacitor material.
With respect to Claim 10, Imasato teaches a method comprising steel, stainless steel, or glass milling media. (col. 6, ln. 37-40).
With respect to Claim 11, Imasato teaches a method comprising grinding balls, such as steel balls, and therefore is interpreted to teach spherical media. (col. 6, ln. 37-40).
With respect to Claims 12-17, Imasato teaches a method comprising controlling, and therefore necessarily including increasing, the surface area of flake powder to obtain a specific surface area, as measured by BET, with examples up to 12 m2/g. (see rejection of Claim 1; col. 3, ln. 30-67; Table 2).  Accordingly, the method of Imasato in view of Haas is deemed to teach a method capable of forming a milled flake powder with a BET surface area up to 12 m2/g, overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to form a milled flake powder with a surface area from the overlapping portion of the ranges.  MPEP § 2144.05.
With respect to Claims 21-26, Imasato is silent as to the CV/g of the milled valve metal flake powder.  Imasato in view of Haas, however, teach a method of milling an aluminum flake powder with substantially the same or overlapping diameter milling media and average kinetic energy of milling, and resulting in a milled flake powder with the same or overlapping surface area. (see rejections of Claims 1-5, 7, 10-17 above).  Therefore, as the references teach a method comprising the same material and substantially the same method of making, it would necessarily be expected to result in the same properties, including CV/g.  "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a 
In the alternative to the above rejection of Claims 24-26, Haas teaches embodiments of a tantalum powder with a CV/g of 180,000 to 250,000 µFV/g when measured at 10V, overlapping the instantly claimed ranges of Claims 24-26.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the method of Imasato in view of Haas (see rejection of Claim 1 above), to exhibit a CV/g of 180,000 to 250,000 µFV/g, in order to make a powder with improved properties for a capacitor.  It would have further been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.
	With respect to Claim 27, Imasao teaches a rotation rate of 0-500 RPM, overlapping the claimed range and is drawn to substantially minimizing the kinetic energy of milling.  (see rejection of Claim 1 above; col. 6, ln. 55-66).  It would have been obvious to one of ordinary skill in the art to select a rotation rate from the overlapping portion of the ranges.  MPEP § 2144.05.

Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imasato et al. (US 5127951) in view of Haas et al. (US 2009/0214378) as applied to Claim 1 above, further in view of Qiu (US 2006/0070492)(previously cited).
The rejection of Imasato in view of Haas over Claims 1 and 24-26 are incorporated here by reference.  In short, it would have been obvious to one of ordinary skill in the art to apply the method of increasing the surface area of a metal powder of Imasato to another metal, including tantalum, as taught by Haas, with a predictable result of obtaining a milled powder with increased surface area.  As taught by Haas, such a powder would be useful as a valve metal powder to form capacitors.  Furthermore, it would have been obvious to one of ordinary skill in the art to modify the method of Imasato in view of Haas, to exhibit a CV/g of 180,000 to 250,000 µFV/g at 10V, in order to make a powder with improved properties for a capacitor.  Haas is silent as to a powder with a CV/g as recited in Claims 21-23.
Qiu teaches a method of making a milled tantalum powder with CV/g of 3,000-30,000 CV/g at 300V and 100,000-1,500,000 CV/g at 6V. (para. 44).  
Thus, as taught by Qiu a tantalum powder with a CV/g at 10V would exhibit a CV/g significantly lower at a higher voltage.  It would have been obvious to one of ordinary skill in the art to modify the method of Imasato in view Haas, to form a powder with a CV/g such as 3,000-30,000 µFV/g, as taught by Qiu, by measuring and/or operating the material at a higher voltage.  It would have further been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness. MPEP § 2144.05.

Response to Arguments

	Applicant argues that it would not have been obvious to one of ordinary skill in the art to apply the method of milling taught by Imasato to a tantalum powder as taught by Haas.  Specifically, Applicant argues that aluminum is a much softer metal than tantalum and “It would be considered extremely inefficient to utilize the milling technique of relative soft aluminum when attempting to increase the surface area of relatively hard tantalum.” (Remarks, p. 7).  These arguments are not found persuasive.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); MPEP § 716.01 and § 2145.  Applicant fails to provide any evidence to support the argument that one of ordinary skill in the art would not make the substitution of aluminum for tantalum as detailed in the rejection.  Prior art Haas teaches the substitutability of aluminum and tantalum and therefore, the references do not teach away from the combination.  As a result, Applicant’s arguments are not found persuasive.
Applicant argues that the milling of Imasato would likely introduce impurities and the fact that impurities may be introduced during milling was not known in the art and therefore one of ordinary skill in the art would not control the conditions of milling to “solve a problem not known in the art to exist.” (Remarks, p. 7-8).  These arguments are not found persuasive.
Applicant merely suggests that the milling method of Imasao in view of Haas may introduce impurities.  Applicant fails to provide any evidence that that the method of milling taught by Imasao in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.